Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 1 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 2 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 3 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 4 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 5 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 6 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 7 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 8 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 9 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 10 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 11 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 12 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 13 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 14 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 15 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 16 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 17 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 18 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 19 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 20 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 21 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 22 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 23 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 24 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 25 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 26 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 27 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 28 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 29 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 30 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 31 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 32 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 33 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 34 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 35 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 36 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 37 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 38 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 39 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 40 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 41 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 42 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 43 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 44 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 45 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 46 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 47 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 48 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 49 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 50 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 51 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 52 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 53 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 54 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 55 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 56 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 57 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 58 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 59 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 60 of 61
Case 2:19-bk-21972-SK   Doc 1 Filed 10/09/19 Entered 10/09/19 15:51:37   Desc
                        Main Document Page 61 of 61
